Order filed January 30, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00576-CV
                                  ____________

                THOMAS W. STRONG-GRIBBLE, Appellant

                                        V.

                   LATIF AND COMPANY LLC, Appellee


                 On Appeal from Co Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1134118

                                   ORDER

      Appellant’s brief was due January 9, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
February 28, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan